DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 3/21/2022, with respect to the rejections of claims 1 and 4-11 have been fully considered and are persuasive.  The rejections of claims 1 and 4-11 have been withdrawn. 

Allowable Subject Matter
Claims 1 and 4-12 are allowed.
Regarding claims 1 and 11, the prior art discloses a camera privacy shutter wherein the housing has a container and a sheet which are separate elements (see Pub. No. US 2013/0088639 A1 to Mundt et al. Fig. 2), and wherein the sheet has a transparent region larger than the imaging region of the camera (see Pub. No. US 2019/0033686 A1 to Kinoshita et al. Fig. 4), and comprising a slot-and-tab sliding mechanism for the shutter (see Pub. No. US 2016/0088264 A1 to Freeze Fig. 6), but the prior art does not disclose or fairly suggest the combination of all of the features called for in claims 1 and 11. Claims 1 and 11 are therefore allowable over the prior art.
Claims 4-10 and 12 are dependent on claim 1, and are allowable for substantially the same reasons.
 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/               Primary Examiner, Art Unit 2852                                                                                                                                                                                         	5/20/2022